Citation Nr: 0704395	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-29 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to February 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In March 2006 the Board remanded the case for further 
evidentiary development.

The Board notes that the issues of service connection for 
tinnitus, and service connection for degenerative joint 
disease, levoscliosis, and spondylolisthesis, lumbar spine 
were part of the March 2006 remand.  Via a rating decision of 
October 2006, the RO granted service connection for tinnitus 
and spondylolisthesis with stenosis.  Therefore, the issues 
are no longer before the Board.


FINDINGS OF FACT

1.  Scoliosis was noted at the time of entry into service.

2.  Preexisting scoliosis did not increase in severity during 
service.  

3.  The veteran's scoliosis is a developmental defect and 
unrelated to disease or injury.


CONCLUSIONS OF LAW

1.  Scoliosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303, 
3.306 (2006).

2.  Scoliosis is not a disease or injury within the meaning 
of applicable law providing compensation benefits.  38 C.F.R. 
§ 3.303(c) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for scoliosis.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of 
February 2003 the appellant was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant, what evidence the VA would attempt 
to obtain on his behalf, and what evidence was to be provided 
by him.  In addition, the appellant was informed of the 
specific law applicable to the claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The VCAA letter predated the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in February 2003 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and VA 
outpatient records have been obtained.  The veteran was 
afforded a VA examination.  Therefore, the Board finds that 
the VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the veteran 
with the development of evidence is required, nor has the 
delayed notice of the VCAA resulted in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


Legal Criteria and Analysis

The veteran contends that he is entitled to service 
connection for scoliosis of the spine.  He specifically 
claims that he injured his back in service and therefore 
aggravated his back condition while in service.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Congenital or developmental defects are not 
diseases within the meaning of applicable legislation.  See 
38 C.F.R. §  3.303(c) (2006).  However, service connection 
may be granted for hereditary diseases which either first 
manifest themselves during service or which preexist service 
and progress at an abnormally high rate during service.  See 
VAOPGCPREC 67-90 (July 18, 1990)

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. 
Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  However, congenital or developmental defects are 
not disease or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for scoliosis as there is clear 
and unmistakable evidence that it pre-existed service and was 
not otherwise aggravated by service.

The Board initially notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disability was incurred while engaging in combat.

The Board notes that at an entrance examination dated in 
March 1970 it was noted that there was x-ray evidence of 
scoliosis, not considered disabling.  In a separation 
physical of January 1972 it was noted that the veteran had 
rather marked dorsal scoliosis convexity to the right.  
Service medical records are otherwise silent for any 
complaints of or treatment for any back injuries.

VA outpatient treatment records dated between July 2001 and 
January 2003 note treatment for low back problems and show 
current diagnosis of degenerative disk disease, 
levoscoliosis, and sponylolisthesis of the lumbar spine.

In a December 2002 statement the veteran stated that he had 
injured his back in service and was seeking service 
connection for a back condition.  

A VA examination report of June 2006 noted an onset of low 
back problems in the 1970's.  The veteran denied any injures 
and related a long history of insidious back pain.  He noted 
he found out about his scoliosis during sick call in 1970 and 
that his back has progressively worsened through the years.  
The veteran denied any flare ups of back problems.  Physical 
examination revealed a stooped posture.  There was no 
kyphosis, lumbar flattening or lordosis.  There were no 
findings of spasms, atrophy, guarding, pain with motion or 
weakness.  Active flexion of the thoracolumbar spine was from 
0 to 90 degrees with pain beginning at 45 degrees, ending at 
90 degrees.  Bilateral flexion and bilateral rotation were 0-
30 degrees.  There was no further limitation of motion with 
repetitive exercise.  Sensory examination of the extremities 
was normal.  X-rays of the lumbar spine showed grade 1 
anterior spondylolisthesis of L5 on S1 with associated 
bilateral spondylolysis.  There was mild to moderate central 
canal stenosis and bilateral narrowing of the neural 
foramina.  The examiner opined that the scoliosis was not 
caused by or a result of service.  The examiner noted that 
"[s]coliosis was not caused by service (it is a 
developmental condition).  . Scoliosis was not aggravated by 
service - scoliosis progression is governed by growth, no 
activity. . . There has been no progression of scoliosis - 
[the veteran's] progressive back pain is caused by 
instability (spondylolisthesis) with spondylolysis at L5-S1. 
. . Scoliosis is not due to other disease (developmental)."

As noted above, a veteran will be considered of sound 
condition upon entrance into service, except for except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service.  Although the veteran's 
entrance examination noted his spine as normal, it was noted 
that there was x-ray evidence of scoliosis which was not 
considered disabling.  Even though the scoliosis was not 
considered disabling at the time, the entrance examination 
did note the condition.  Therefore, the Board finds that the 
veteran's scoliosis was noted at the time of entrance into 
service and the veteran is not entitled to a presumption of 
soundness.  Therefore, the issue remaining is whether the 
veteran's scoliosis was aggravated by service.  

After a careful review of the evidence of record the Board 
finds that the veteran's scoliosis was not aggravated by 
service.  Service medical records are silent for complaints 
of and treatment for back problems or scoliosis.  The Board 
notes that at the separation examination of January 1972, it 
was noted that the veteran had rather marked dorsal scoliosis 
convexity to the right.   However the Board notes that in 
June 2006 the VA examiner opined that "[s]coliosis was not 
caused by service (it is a developmental condition).  . 
Scoliosis was not aggravated by service - scoliosis 
progression is governed by growth, no activity. . . There has 
been no progression of scoliosis - [the veteran's] 
progressive back pain is caused by instability 
(spondylolisthesis) with spondylolysis at L5-S1. . . 
Scoliosis is not due to other disease (developmental)."  The 
VA examiner opined that the veteran's scoliosis was not 
aggravated by service, in fact, the opinion states that the 
veteran's scoliosis had not progressed.  There is no evidence 
contradicting the medical opinion.  Furthermore, it was 
determined that this veteran's scoliosis was unrelated to 
disease and was developmental in origin.  As such, scoliosis 
is not a disease or injury within the meaning of the 
applicable law providing compensation benefits.  38 C.F.R. 
§ 3.303(c ).  In order for a veteran to qualify for 
entitlement to compensation under the statutes, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  
Section 3.303(c ) is consistent with the law and the holding 
of the Federal Circuit in Sanchez-Benitez.

Accordingly, service connection is denied.  The competent 
evidence of record shows that the veteran's scoliosis pre-
existed service and was not aggravated beyond its natural 
progression.  The preponderance of the evidence is against 
the claim for service connection for scoliosis.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
2002). 

The Board notes that, if the evidence shows that a 
superimposed disease or injury occurred during military 
service, even thought there is an underlying congenital 
defect, the resulting increased disability is to be service-
connected.  See VAOPGCPREC 82-90.  However, service 
connection for L5/S1 spondylolisthesis with stenosis was 
granted in a rating decision of October 2006, therefore, the 
veteran has already been granted the benefits available to 
him.


ORDER

Service connection for scoliosis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


